—In an action to recover damages, inter alia, for negligent infliction of emotional distress, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Henry, J.), dated August 20, 1993, which granted the motion of the defendant Hasan Rizvi for summary judgment dismissing the complaint insofar as it is asserted against him, and imposed sanctions against counsel for the plaintiffs in the amount of $5,000.
Ordered that the order is modified, on the law, by deleting the provision thereof which granted the branch of the motion of the defendant Hasan Rizvi which was to impose sanctions on the plaintiffs’ counsel and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed, with costs to the respondent.
The plaintiff Mary Quinn alleges that she sustained severe emotional distress when she was misdiagnosed as having terminal cancer. We agree with the Supreme Court’s conclusion that the plaintiffs failed to raise a triable issue of fact as to whether the defendant Hasan Rizvi, an oncologist, breached a duty owed to Mrs. Quinn when he was called in for consultation after the erroneous diagnosis of cancer had been made and allegedly communicated this diagnosis to Mrs. Quinn (see, Zuckerman v City of New York, 49 NY2d 557, 562).
We find, however, that sanctions were not warranted (see, CPLR 8303-a). Sullivan, J. P., Copertino, Hart and Krausman, JJ., concur.